829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio WINSLOW, Plaintiff-Appellant,v.SGT. GIBBS:  David A. Garraghty, Warden; E. B. Wright,Assistant Warden, Defendant-Appellee.
No. 86-7298
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided September 2, 1987.

Antonio Winslow, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General, for Appellee.
Before CHAPMAN, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Virginia inmate, Antonio Winslow, filed suit under 42 U.S.C. Sec. 1983 claiming that Sergeant Gibbs placed him in restraints and then beat him.  Gibbs denied these allegations.  Winslow was later permitted to add Warden Garraghty and Assistant Warden Wright as defendants.  The case was tried to a jury; a directed verdict was entered in favor of Warden Garraghty and the jury returned a verdict in favor of Assistant Warden Wright and Sergeant Gibbs.


2
Upon review of the record prepared by the district court and the arguments raised by Winslow, we can find no substantial question presented by this appeal.  The jury resolved the facts adversely to Winslow.  We find his contention regarding a conspiracy by corrections department officials is without merit.  In addition, we find no abuse of discretion in the district court's determination that the case was not sufficiently complex to require the appointment of counsel to assist Winslow.


3
We accordingly affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.